DETAILED ACTION
Claims 1-20 are pending. 
This action is in response to the amendment filed 10/6/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive based on the reference Young.
Applicant’s arguments that Young does not teach, a cam having a flat and curved portion, is not persuasive, since as shown below in the amended view, the curved and flat portions are shown.

    PNG
    media_image1.png
    1244
    1083
    media_image1.png
    Greyscale


Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 USC 102, relative to Conrad and Ritchie, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crockett.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s arguments necessitated the new grounds for rejection, this action has been made Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Young (US 267736). 
 	Regarding claim 1, Young discloses a waterer valve system comprising: 
(a) a valve housing (A, see Fig. 4) configured to be affixed to a water reservoir (the housing is capable of being affixed to a water reservoir) and to receive water from a water supply (at the left threaded end of A), the valve housing including an orifice (the inherent orifice within the housing surrounding B) through which water exits the valve housing; 
(b) a plunger (B) coupled to the valve housing and movable vertically between a plunger closed position in which the plunger is in sealing contact with the orifice and a plunger open position in which the plunger is not in sealing contact with the orifice (as is well known in the art the plunger reciprocates to open and close as this is a valve); 
(c) a cam (d) pivotably coupled to the valve housing and  comprising a cam contact surface with a curved portion and a flat portion (see amended figure 4 below showing the flat and curved portions of the surface of the cam d), the cam being configured to pivot about a pivot axis (the pivot between d and D) between a cam closed position in which the cam contact surface presses the plunger into the plunger closed position and a cam open position in which the cam allows the plunger to move to the plunger open position (the cam inherently moves the plunger as the float moves to reciprocate the plunger to open and close); 




    PNG
    media_image1.png
    1244
    1083
    media_image1.png
    Greyscale

Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.

	Regarding claim 2, Young discloses the valve housing includes: (i) an elbow (A) that orients the orifice downwardly when the valve housing is affixed to the water reservoir, and (ii) a plunger seat (a) configured to guide vertical movement of the plunger when the valve housing is affixed to the water reservoir.  
 	Regarding claim 3, Young discloses the plunger seat includes first and second side spouts (the bottom left and right two openings in A through which “d” protrudes through)  configured to deflect water exiting the orifice and contacting the plunger out to opposing sides of the plunger and the cam.  
 	Regarding claim 6, Young discloses the plunger has a plunger contact surface (the surface of e, see Fig. 2) with a first width (the width of e), the cam contact surface (the top surface of d) contacts the plunger contact surface when pressing the plunger, and the cam contact surface has a second width (the width of the d) that is greater than half the first width as shown in Figure 2.  
 	Regarding method claims 13 and 14, the device shown by Young will perform the methods as recited in claims 13 and 14, during normal operational use of the device. 
 	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim(s) 1, 4, 8, 9, 10, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3/4" Cattle Valve & Float Configurations, Ritchie Parts Index, as supplied by applicant (Herein after referred to as Ritchie).
 	Regarding claim 1, Ritchie discloses a livestock waterer valve system (as shown below, upper left most view “WaterMaster 96,90,54”) comprising: (a) a valve housing (at 4-the left most part, 7,9) configured to be affixed to a water reservoir (the housing is capable of being affixed to a water reservoir) and to receive water from a water supply (at the hose barb end at 11), the valve housing including an orifice (the inherent orifice 

    PNG
    media_image2.png
    1118
    736
    media_image2.png
    Greyscale

Regarding claims 1,13 and 16, Ritchie discloses in the WaterMaster configuration, upper left view all of the features of the claimed invention including a cam surface (of cam 2A) having curved and flat portions, although are silent to having that the plunger moves vertically.
	Ritchie teaches the use of a valve having a vertically displaced plunger as shown in the configuration marked “Cattle Master CF Conversion”.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to re-situate the valve as shown in the “WaterMaster configuration” to have a vertically movable plunger as taught by the configuration marked “Cattle Master CF Conversion”, in order to properly align with an inlet that is situated in such a manner, and since it has been held that rearranging parts of an invention involves only routine skill in the art.
	
 	Regarding claim 4, Ritchie discloses the valve housing further includes a petcock valve port (the opening in 9 attached to 10).  
 	Regarding claim 8, Ritchie discloses a bracket (at 11) that includes an elbow fitting (the part pointed to by arrow 11) configured to be coupled to a vertically oriented water hose, a clamp (the square part at 11) configured to be coupled to an upper edge of the water reservoir, and a valve connector (the hex part at 11 to the right of the clamp) configured to be coupled to the valve housing.  

 	Regarding claim 10, Ritchie discloses a float arm pin (2C) coupling the float arm to the cam, the float arm pin including a float arm pin handle (the flat portion of 2C) configured to permit the float arm pin to be removed from the float arm and the cam. 
 	Regarding method claim 13, the device shown by combined device of the configurations of Ritchie will perform the methods as recited in claim 13, during normal operational use of the device. 
 	Regarding claim 16, Ritchie discloses a livestock waterer comprising: (a) a water reservoir (the device is used in livestock water reservoirs since it is identified as a “3/4” cattle valve and float”, and therefore considered as being inherent); (b) a water supply (the supply being inherent), and (c) a valve system (as shown in the figure) that comprises: (i) a valve housing (7,9 and the left part within 4) configured to be affixed to the water reservoir and to receive water from the water supply, the valve housing including an orifice (the inherent opening within the housing for the water supply) through which water exits the valve housing, (ii) a plunger (5,6 and the part to the left of 5) coupled to the valve housing and movable between a plunger closed position in which the plunger is in sealing contact with the orifice and a plunger open position in which the plunger is not in sealing contact with the orifice, (iii) a cam (2A) pivotably coupled to the valve housing and configured to pivot about a pivot axis between a cam 
 	Regarding claim 17, Ritchie discloses the valve housing further includes a petcock valve port (the opening in 9 attached to 10).    
  	Regarding claim 20, Ritchie discloses the valve system further comprises: (vi) a pivot pin (at 2B) pivotably coupling the cam to the valve housing, the pivot pin including a pivot pin handle (the outermost portion of 2B) configured to permit the pivot pin to be removed from the cam and the valve housing, and (vii) a float arm pin (at 2C) coupling the float arm to the cam, the float arm pin including a float arm pin handle (the flat portion of 2C) configured to permit the float arm pin to be removed from the float arm and the cam.


 	
.
 	Claim(s) 1, 4, 8, 9, 10, 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3/4" Cattle Valve & Float Configurations, Ritchie Parts Index, as supplied by applicant (Herein after referred to as Ritchie) in view of Crockett (US 2869578).
 	Regarding claim 1, Ritchie discloses a livestock waterer valve system (as shown below, upper left most view “WaterMaster 96,90,54”) comprising: (a) a valve housing (at 4-the left most part, 7,9) configured to be affixed to a water reservoir (the housing is capable of being affixed to a water reservoir) and to receive water from a water supply (at the hose barb end at 11), the valve housing including an orifice (the inherent orifice within the housing) through which water exits the valve housing; (b) a plunger (the plunger attaching to 5) coupled to the valve housing and movable between a plunger closed position in which the plunger is in sealing contact with the orifice and a plunger open position in which the plunger is not in sealing contact with the orifice (as is well known in the art the plunger reciprocates to open and close as this is a valve); (c) a cam (2A) pivotably coupled to the valve housing and configured to pivot about a pivot axis (at 2B) between a cam closed position in which the cam presses the plunger into the plunger closed position and a cam open position in which the cam allows the plunger to move to the plunger open position (the cam inherently moves the plunger as the float moves to reciprocate the plunger to open and close); (d) a float arm (2E) having a first end (the upper end of 2E) coupled to the cam and a second end (the lower end of 2E); 
 
  	Regarding claims 1,13 and 16, Ritchie discloses in the WaterMaster configuration, upper left view all of the features of the claimed invention, although is silent to having that the plunger moves vertically, and the surface of the cam having curved and flat portions.
	Firstly, Ritchie teaches the use of a valve having a vertically displaced plunger as shown in the configuration marked “Cattle Master CF Conversion”.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to re-situate the valve as shown in the “WaterMaster configuration” to have a vertically movable plunger as taught by the configuration marked “Cattle Master CF Conversion”, in order to properly align with an inlet that is situated in such a manner, and since it has been held that rearranging parts of an invention involves only routine skill in the art.
 	Secondly, Crockett discloses a float valve which teaches the use of a cam (29) having curved and flat portions (31 surface, see Figures 1,3). 

    PNG
    media_image3.png
    680
    641
    media_image3.png
    Greyscale

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cam surface in the combined device of Ritchie, with a cam surface having flat and curved surfaces as taught by Crockett since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. Furthermore, it has been held that obviousness does not require absolute predictability, but only a reasonable expectation of success. Here, the geometry of the cam surface is altered by the teaching with the surface as taught by Crockett which is very similar, one 
	Regarding claim 4, Ritchie discloses the valve housing further includes a petcock valve port (the opening in 9 attached to 10).  
 	Regarding claim 8, Ritchie discloses a bracket (at 11) that includes an elbow fitting (the part pointed to by arrow 11) configured to be coupled to a vertically oriented water hose, a clamp (the square part at 11) configured to be coupled to an upper edge of the water reservoir, and a valve connector (the hex part at 11 to the right of the clamp) configured to be coupled to the valve housing.  
 	Regarding claim 9, Ritchie discloses a pivot pin (the pin at 2B) pivotably coupling the cam to the valve housing, the pivot pin including a pivot pin handle (the outermost end of the pin 2B) configured to permit the pivot pin to be removed from the cam and the valve housing.  
 	Regarding claim 10, Ritchie discloses a float arm pin (2C) coupling the float arm to the cam, the float arm pin including a float arm pin handle (the flat portion of 2C) configured to permit the float arm pin to be removed from the float arm and the cam. 
 	Regarding method claim 13, the device shown by Ritchie will perform the methods as recited in claim 13, during normal operational use of the device. 
 	Regarding claim 16, Ritchie discloses a livestock waterer comprising: (a) a water reservoir (the device is used in livestock water reservoirs since it is identified as a “3/4” 
 	Regarding claim 17, Ritchie discloses the valve housing further includes a petcock valve port (the opening in 9 attached to 10).    
.
Claim(s) 1, 6, 11, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 1172584) in view of Ritchie.
	Regarding claim 1, Conrad discloses a livestock waterer valve system (page 1, lns. 12-14) comprising: 
(a) a valve housing (18) configured to be affixed to a water reservoir (1,3) and to receive water from a water supply (16), the valve housing including an orifice (the tapered opening of 18 which abuts the angled end of 19) through which water exits the valve housing; 
(b) a plunger (19) coupled to the valve housing and movable between a plunger closed position (as shown in Figure 1) in which the plunger is in sealing contact with the orifice and a plunger open position (Fig. 3) in which the plunger is not in sealing contact with the orifice; 
(c) a cam (20 is considered a cam in broadest reasonable interpretation, where it is a slider attached to a rotating shaft to give a particular type of reciprocating motion to a part in contact with its profile) pivotably coupled to the valve housing and comprising a cam contact surface with a curved portion and a flat portion (see below amended Figure 
(d) a float arm (27,25) having a first end (the upper end of 25 connecting with right end 23) coupled to the cam and a second end (the lower end of 25); and 
(e) a float component (26) coupled to the second end of the float arm, the float component having a generally flat bottom surface (26 is shown in the figures 1 and 3 as having a flat bottom) configured to float on water in the water reservoir, with vertical movement of the float component causing the float arm to pivot the cam between the cam closed position and the cam open position.  
	
    PNG
    media_image4.png
    375
    499
    media_image4.png
    Greyscale

 	Regarding claims 1,13 and 16, Conrad discloses all of the features of the claimed invention, although is silent to having that the plunger moves vertically.

 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to re-situate the valve of Conrad to have a vertically movable plunger as taught by Ritchie, in the configuration marked “Cattle Master CF Conversion”, in order to properly align with an inlet that is situated in such a manner, and since it has been held that rearranging parts of an invention involves only routine skill in the art.
 	Regarding claim 6, Conrad discloses the plunger has a plunger contact surface (the surface of the pin at 19’ abutting 20) with a first width (the width of 19’), the cam contact surface (the u-shaped channel surface of 20) that contacts the plunger contact surface as the cam presses the plunger, the cam contact surface has a second width (the width of the left surface of the channel) that is greater than half the first width as shown in Figure 1.  
 	Regarding claim 11, Conrad discloses an adjuster (28,29) configured to set a depth of the float component by adjusting an arm angle between the float arm and the cam.  
 	Regarding method claim 13, the device shown by Conrad in combination with Ritchie, will perform the methods as recited in claim 13, during normal operational use of the device.
 	Regarding claim 16, Conrad discloses a livestock waterer comprising: 
(a) a water reservoir (1,3); 

(c) a valve system (see Figures 1-3) that comprises: 
(i) a valve housing (18) configured to be affixed to the water reservoir and to receive water from the water supply, the valve housing including an orifice (the orifice through which 19 opens and closes) through which water exits the valve housing, 
(ii) a plunger (19) coupled to the valve housing and movable vertically between a plunger closed position in which the plunger is in sealing contact with the orifice and a plunger open position in which the plunger is not in sealing contact with the orifice (as shown in Figures 1 and 3), 
(iii) a cam (20) pivotably coupled (at the connection of 24 and the leftmost of 21) to the valve housing and comprising a cam contact surface with a curved portion and a flat portion (see the above amended Fig. 1), the cam being configured to pivot about a pivot axis (the un-numbered axis at the connection of 24 and the leftmost of 21)  between a cam closed position in which the cam contact surface presses the plunger into the plunger closed position and a cam open position in which the cam allows the plunger to move to the plunger open position (as shown in Figures 1 and 3), 
(iv) a float arm (27,25) having a first end (the upper portion of 25) coupled to the cam and a second end (the lower end of 25), and 
(v) a float component (26) coupled to the second end of the float arm, the float component having a generally flat bottom surface (as shown in Figure 1 it is flat) configured to float on water in the water reservoir, with vertical movement of the float component causing the float arm to pivot the cam between the cam closed position and the cam open position.  
.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (alone) or Ritchie in view of Crocket, in view of Zakka (US 3746305).
 	Regarding claim 5, Ritchie or Ritchie and Crocket, discloses that the plunger comprises a casing (the part to the left of 5, see below) and an elastomeric insert (5 is rubber, see parts list) encased by the casing, however is silent to having the casing includes a notch configured to facilitate removal of the elastomeric insert.  
 	Zakka teaches the use of notches 70.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ notches as taught by Zakka into the device of Ritchie or Ritchie and Crocket to have the casing includes a notch configured to facilitate removal of the elastomeric insert, in order to easily remove the ring from its normal position (Zakka, col. 1, lns. 55-60). 	


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (alone) or Ritchie in view of Crocket,  in view of Jobe et al. (US 7647938).
 	Regarding claim 7, Ritchie or Ritchie and Crocket discloses a float arm 2E which appears to have two rails and support members, however the drawing is unclear, and therefore is silent to having the float arm comprises first and second opposed side rails and one or more support members that span between the first and second opposed side rails.  
 	Jobe et al. teaches the use float arm (7) that comprises first and second opposed side rails and one or more support members that span between the first and second opposed side rails (figures 1a,b and 2 disclose two opposite side rails along the length of 7 and one or more support members being the thickness of material between the rails).
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the float arm section as taught by Jobe et al. for the float arm section of the device of Ritchie or Ritchie and Crocket to have the float arm comprises first and second opposed side rails and one or more support members that span between the first and second opposed side rails, in order save material when making the arm and therefore reduce the cost of the device, and  since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. The float arm would yield the predictable result of translating the motion of the float to the cam 2A in Ritchie to therefore move the plunger.
. 
 	
 	Claims 11,12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie (alone) or Ritchie in view of Crocket in view of Gray (US 812337).
 	Regarding claims 11 and 12, Ritchie or Ritchie and Crocket discloses all of the features of the claimed invention, although is silent to having an adjuster configured to set a depth of the float component by adjusting an arm angle between the float arm and the cam, wherein the adjuster comprises a screw threadedly coupled to the cam and pressed against the float arm.
 	Gray teaches the use of an adjuster (o) configured to set a depth of the float component by adjusting an arm angle between the float arm and the cam, wherein the adjuster comprises a screw threadedly (the thread shown at the lead line of “o”) coupled to the cam and pressed against the float arm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a threaded adjuster as taught by Gray into the device of Ritchie or Ritchie and Crocket, to have an adjuster configured to set a depth of the float component by adjusting an arm angle between the float arm and the cam, wherein the adjuster comprises a screw threadedly coupled to the cam and pressed against the float arm, in order to limit the movement of the device to determine the maximum degree of opening of the valve (Gray, page 1, lns. 55-60). 	
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753